Citation Nr: 0716445	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-22 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Whether the appellant's period of service from February 
1966 to October 1970 constitutes a bar to the receipt of VA 
compensation benefits.

2.  Entitlement to service connection for cancer of the 
prostate.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1960 to 
March 1963 and from February 1966 to October 1970.  He served 
in the Republic of Vietnam from December 1967 to November 
1968.

This matter comes before the Board of Veterans Appeals (Board 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

The appellant appeared before the undersigned at a February 
2007 Board hearing and testified regarding his term of 
service.  A transcript is of record.


FINDINGS OF FACT

1.  The appellant served a term of active duty from February 
1960 to March 1963 for which he received a discharge under 
Honorable conditions. 

2.  The appellant served a term of active duty from February 
1966 to October 1970 for which he ultimately received an 
upgraded [General] discharge under the Department of the 
Army's Special Discharge Review Program.  

3.  The appellant served in the Republic of Vietnam from 
December 1967 to November 1968.

4.  The Department of the Army Discharge Review Board 
determined that the appellant did not qualify for upgrading 
under new uniform standards for discharge review.  It did not 
change the character of the discharge awarded under the 
Special Discharge Review Program.

5.  During his second term of active duty the appellant was 
absent without leave (AWOL) for more than 180 days.

6.  The appellant's offenses during his second term of 
service constituted willful and persistent misconduct, and he 
was not insane at the time of the commission thereof.

7.  The appellant's prostate cancer did not originate during 
his first period of service, and is not otherwise 
etiologically related to that period of service.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from his 
February 1966 to October 1970 term of service was under 
dishonorable conditions and is a bar to VA compensation 
benefits. 38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.12, 3.159, 
3.354 (2006).

2.  Cancer of the prostate was not incurred or aggravated 
during a period of qualifying active duty service, and it may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in the July 2004 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in a June 2006 supplemental statement of the 
case.  October 2006 correspondence provided notice of the 
type of evidence necessary to establish an effective date for 
the claim on appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

I.   Character of Discharge

Background

The appellant entered his second term of service in February 
1966.  He was discharged under conditions other than 
honorable in October 1970.  In this respect, during his 
second term of service, the appellant received an Article 15 
for a stolen automobile in June 1968.  He received an 
additional Article 15 for failure to repair in June 1969.  
Finally, the appellant was absent without leave (AWOL) three 
times for a combined total of 295 days.

In response to a request from the appellant, in March 1978 
the Army Discharge Review Board (ADRB) informed the appellant 
that his discharge under conditions other than Honorable had 
been upgraded to Under Honorable Conditions (General) 
effective December 1977.

A March 1978 letter from Department of the Army, Office of 
the Adjutant General was sent to the appellant informing him 
that Public Law 95-126 could affect him.  The letter stated 
that no final action could be taken by VA in an application 
for benefits until a re-review of the appellant's case.  The 
letter informed the appellant that the law forbade VA from 
granting most benefits which are based upon an upgraded 
discharge under any special program.  

In a January 1979, the Army Discharge Review Board informed 
the appellant that the ADRB could not affirm his upgraded 
discharge under review standards required by Public Law 95-
126.  The appellant was informed that the action did not 
change the discharge the appellant had, but may impact the 
ability to acquire VA benefits. 

In a February 1979 letter from the Department of the Army, 
Office of the Adjutant General and the Adjutant General 
Center, the appellant was notified that the ADRB determined 
that the appellant did not qualify for upgrading under the 
new uniform standards for discharge review.  Accordingly, his 
upgraded discharge under the Department of Defense Discharge 
Review Program was not affirmed.  The letter informed the 
appellant that because of a new law, he would not be able to 
use the upgraded discharge to qualify for VA benefits.  

The appellant appeared before the Board in a February 2007 
hearing and testified that he first went AWOL because he had 
more time and grade than half the men in his company, and 
because he was not promoted.  The appellant stated he went 
AWOL again and figured the second time they would release him 
from the service.  The appellant said that upon return he was 
sent to rehabilitation and assigned to another duty station.  
He went AWOL yet again and stated the officer told him the 
only way he was going to get out of the service was if he 
received an administrative discharge and the only way he 
would be able to get that was if he signed off and took an 
undesirable discharge.  

The appellant testified that it was his belief that he should 
not have been in the Army in 1966.  He stated that in 1965 he 
was having problems and drinking heavily.  He thought he had 
a blackout or temporary amnesia and when he enlisted, he 
"was not" himself at the time.  Therefore, he went to his 
commanding officer and explained his situation.  The 
appellant reported that he was told it would be "taken care 
of," but instead he was sent to Vietnam.  The appellant 
claimed that since 1966 he had been telling the Army that he 
should not have been in service in the first place because 
during his first period of service from 1960 to 1963, he 
received a bar to reenlistment.  

The evidence shows that following his first term of service 
the appellant repeatedly attempted to reenlist before the 
service lifted a bar imposed based on his first term of 
service. 

Criteria and Analysis

VA compensation benefits are not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable. 38 C.F.R. § 3.12(a).

The provisions of 38 U.S.C.A. § 5303(a) provide that the 
discharge of any person from the Armed Forces on the basis of 
an absence without authority from active duty for a 
continuous period of at least 180 days if such person was 
discharged under conditions other than honorable, unless such 
person demonstrates to the satisfaction of the VA Secretary 
that there are compelling circumstances to warrant such 
prolonged unauthorized absence, shall bar all rights of such 
person under laws administered by the Secretary based upon 
the period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 
1553. See also 38 C.F.R. § 3.12(c)(6).

A discharge or release from service under one of the 
following conditions is a bar to the payment of benefits and 
is also a bar to benefits under Chapter 17 of Title 38 of the 
United States Code unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release:

(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful 
order of competent military authorities.

(2) By reason of the sentence of a general court-
martial.

(3) Resignation by an officer for the good of the 
service.

(4) As a deserter.

(5) As an alien during a period of hostilities, where it 
is affirmatively shown that the former service member 
requested his release.

(6) By reason of a discharge under other than honorable 
condition issued as a result of an absence without 
official leave for a continuous period of at least 180 
days. This bar to benefits does not apply if there are 
compelling circumstances that warrant the prolonged 
unauthorized absence.

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:

(i) Length and character of service exclusive of the 
period of prolonged absence without leave. Service 
exclusive of the period of prolonged absence without 
leave should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of the benefit of the Nation.

(ii) Reasons for going absence without leave. Reasons 
which are entitled to be given consideration when 
offered by the claimant include family emergencies or 
obligations, or similar type of obligations or duties 
owed to third parties.

(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for absence without 
leave.  

38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c).

A discharge or release because of one of the offenses listed 
below is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits, but not 
to benefits under Chapter 17 of Title 38:

(1) Acceptance of an undesirable discharge to escape 
trial by general court-martial.

(2) Mutiny or spying.

(3) An offense involving moral turpitude. This includes, 
generally, conviction of a felony.

(4) Willful and persistent misconduct. This includes a 
discharge under other than honorable conditions, if it 
is determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.

(5) Homosexual acts involving aggravating circumstances 
or other factors affecting the performance of duty.  

38 C.F.R. § 3.12(d).

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C.A. § 1533 sets aside a bar to benefits imposed under 38 
C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), of this 
section provided that:

(1) the discharge is upgraded as a result of an 
individual case review;

(2) the discharge is upgraded under uniform published 
standards and procedures that generally apply to all 
persons administratively discharged or released from 
active military, naval or air service under conditions 
other than honorable; and

(3) such standards are consistent with historical 
standards for determining honorable service and do not 
contain any provision for automatically granting or 
denying an upgraded discharge.  

38 C.F.R. § 3.12(g).

The appellant falls within 38 C.F.R. § 3.12(c) due to being 
absent without leave for over 180 days. Therefore, the bar to 
benefits is not set aside.

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section:

(1) the President's directive of January 19, 1977, 
implementing Presidential Proclamation 4313 of September 
16, 1974; or

(2) the Department of Defense's special discharge review 
program effective April 5, 1977; or

(3) any discharge review program implemented after April 
5, 1977, that does not apply to all persons 
administratively discharged or released from active 
military service under other than honorable conditions.  

38 C.F.R. § 3.12(h).

The claims file reveals that the appellant received an 
upgraded character of discharge by the Department of the 
Army's special discharge review program despite his numerous 
and lengthy periods of being absent without leave.  This 
situation falls within the category of situations in which 
the bar to VA benefits is applicable.

The only exception from the bar to VA benefits is if the 
appellant was insane or if there were compelling 
circumstances to warrant the prolonged unauthorized absences 
during service.

If it is established to the satisfaction of the Secretary 
that a person in the Armed Forces was insane at the time of 
the commission of the offense leading to the discharge, then 
such person will not be barred from receiving benefits 
administered by the Secretary based upon the period from 
which such person was separated. 38 U.S.C.A. § 5303(b); 38 
C.F.R. §§ 3.12(b), 3.354 (defining insanity for purposes of 
determining cause of discharge from service).

There is, however, no evidence to establish that the 
appellant was insane at the time of the events in question 
(i.e., his prolonged periods of being absent without leave).

With respect to whether there were compelling circumstances 
which led to the appellant's documented periods of prolonged 
absence without leave, the Board finds that the record does 
not contain any. The record shows that the appellant was 
absent without leave for 295 days.   The record also shows 
that the appellant had various other charges during his 
service.  Hence, a significant portion of the appellant's 
service was neither honest, faithful, meritorious nor of 
benefit to the Nation. In determining whether compelling 
circumstances to warrant the prolonged unauthorized absence, 
the Board must also give consideration to reasons offered by 
the claimant including family emergencies or obligations. The 
appellant testified at a February 2007 Board hearing that the 
first time he went AWOL was because he had more time and 
grade than half the men in his company and because he was not 
promoted.  The appellant went AWOL again and figured the 
second time the Army would let him go.  He went AWOL once 
more and agreed to and received an undesirable discharge.  

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time a period of prolonged absence without leave began. There 
is no evidence that this was a factor in any of his prolonged 
unauthorized absences. The existence of a valid legal defense 
that would have precluded conviction for absence without 
leave is also a factor to be used in determining whether 
there are compelling circumstances to warrant the prolonged 
unauthorized absence, but the record is negative for such a 
legal defense. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-
iii).

In sum, there were no compelling circumstances present which 
were of such severity as to force the appellant into leaving 
his unit for 295 days, and justify his prolonged period of 
unauthorized absence.

Accordingly, the character of the appellant's discharge from 
service is a bar to the appellant in obtaining VA benefits.  
In this case, this means that he is precluded from benefits 
based on his second term of service.  In conclusion, for 
these reasons, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply. 38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999).

II.  Entitlement to service connection for prostate cancer 
based on the appellant's service under honorable conditions 
from February 1960 to March 1963.

Background

The appellant's service medical records for his first period 
of service are entirely negative for any complaints, finding 
or diagnosis of prostate cancer.

The appellant did not serve in the Republic of Vietnam during 
his first period of service from February 1960 to March 1963.

A May 2004 VA surgery preoperative note reported the 
appellant was diagnosed with cancer of the prostate in 
February 2004.

In February 2007, the appellant appeared before the Board and 
testified regarding his cancer of the prostate which he 
claimed was in remission after treatment.  The appellant 
testified that he believed exposure to Agent Orange was the 
cause of his developing prostate cancer in 2004.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, prostate cancer shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, a veteran may establish service connection for cancer 
of the prostate by presenting evidence which shows that it 
was at least as likely as not that the disease was caused by 
in-service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(d).

Analysis

Service medical records indicate no complaints, treatment or 
diagnosis of cancer of the prostate during the appellant's 
service from February 1960 to March 1963.

While postservice records show that he currently suffers from 
residuals of prostate cancer, there is no competent evidence 
suggesting that this disorder is related to the appellant's 
first term of service.

While the appellant served in the Republic of Vietnam from 
December 1967 to November 1968, based on the decision above, 
entitlement to service connection for prostate cancer may not 
be based on the appellant's term of service from February 
1966 to October 1970.  

In light of the foregoing service connection for prostate 
cancer is denied.

In reaching this decision the Board acknowledges that the 
appellant has residuals of prostate cancer, and that this 
disorder is documented to have been present since 2004.  
There is, however, no competent evidence to bridge the gap of 
treatment records between his 1963 service discharge and 
2004.  Rather, the evidence shows that almost 40 years 
elapsed between the appellant's separation from his first 
term of service and the initial diagnosis of prostate cancer.  
Given the length of time between the appellant's active duty 
and the post service diagnosis of prostate cancer, the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

The Board finds that the preponderance of the evidence 
establishes the cancer of the prostate was not present during 
the appellant's period of honorable service or manifested to 
a compensably disabling degree within one year of the 
termination of such service.  Therefore, service connection 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

The character of the appellant's discharge from his second 
term of service bars entitlement to VA compensation based on 
that term of service.

Entitlement to service connection for prostate cancer is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


